 


 HR 4566 ENR: Virginia Beach Strong Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Sixteenth Congress of the United States of AmericaAt the First SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and nineteen 
H. R. 4566 
 
AN ACT 
To accelerate the income tax benefits for charitable cash contributions for the relief of the families of victims of the mass shooting in Virginia Beach, Virginia, on May 31, 2019. 
 
 
1.Short titleThis Act may be cited as the Virginia Beach Strong Act.  2.Special rules for contributions for relief of the families of the mass shooting in Virginia Beach (a)Clarification that contribution will not fail To qualify as a charitable contributionA cash contribution made for the relief of the families of the dead or wounded victims of the mass shooting in Virginia Beach, Virginia, on May 31, 2019, shall not fail to be treated as a charitable contribution for purposes of section 170 of the Internal Revenue Code of 1986 merely because such contribution is for the exclusive benefit of such families. The preceding sentence shall apply to contributions made on or after May 31, 2019.  
(b)Clarification that payments by charitable organizations to families treated as exempt paymentsFor purposes of the Internal Revenue Code of 1986, payments made on or after May 31, 2019, and on or before June 1, 2021, to the spouse or any dependent (as defined in section 152 of such Code) of the dead or wounded victims of the mass shooting in Virginia Beach, Virginia, on May 31, 2019, by an organization which (determined without regard to any such payments) would be an organization exempt from tax under section 501(a) of such Code shall— (1)be treated as related to the purpose or function constituting the basis for such organization’s exemption under such section; and  
(2)shall not be treated as inuring to the benefit of any private individual, if such payments are made in good faith using a reasonable and objective formula which is consistently applied with respect to such victims.  Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 